PER CURIAM.
Defendant appeals from his conviction after jury trial of two crimes: murder and hindering prosecution.1 He assigns as error, first, the court’s failure to grant his motion for mistrial based on the variance between the state’s opening statement and the actual evidence introduced at trial; and, second, giving three instructions concerning inferences the jury could draw regarding intent.
While the record is not free from error, the evidence of defendant’s guilt is overwhelming. We do not find these errors sufficient, either individually or taken as a whole, to warrant overturning the verdict.
Affirmed.

 Defendant’s wife, Marty Katherine Rollf, was tried and convicted of manslaughter in the first degree and hindering prosecution for her part in the homicide. Her convictions were previously upheld by this court. See State v. Rollf, 40 Or App 535, 595 P2d 1377 (1979).